Citation Nr: 1219079	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-47 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a right ankle or heel injury, claimed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1952 to August 1956.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.  In its Introduction, the Board noted that, in a June 8, 2010 letter, the RO notified the Veteran of its receipt of his notice of disagreement (NOD) with an October 16, 2009 rating decision that denied an earlier effective date for service connection for erectile dysfunction that was assigned a noncompensable disability evaluation effective from May 28, 2009.  As neither that rating decision nor the Veteran's NOD were in the claims file, the Board referred the matter to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-1 (1999).  However, upon review of the claims file and the Veteran's Virtual VA electronic file, it does not appear that the SOC was issued and the matter is, again, referred to the AOJ for appropriate action.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, residuals of a right ankle fracture and Achilles tendonitis had its onset during active military service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, residuals of a right ankle fracture and Achilles tendonitis were incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Most of the Veteran's service treatment records are unavailable from the National Personnel Records Center (NPRC).  In June and August 2009, NPRC advised the RO that his service treatment records were destroyed in a fire, and a December 2009 RO file memorandum detailed VA's efforts to obtain the Veteran's service treatment records and concluded that these records were unavailable.  A November 2011 RO file memorandum detailed VA's efforts to obtain morning reports regarding the Veteran's right ankle injury and concluded that these records were also unavailable.  The Board agrees.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the Board is granting in full the benefit sought on appeal as to the claim for residuals of a right ankle injury.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Information concerning effective dates and ratings for residuals of a right ankle fracture and Achilles tendonitis will be provided by the RO.  If appellant then disagrees with any of those actions, he may appeal those decisions. 

II. Factual Background and Legal Analysis

The Veteran seeks service connection for residuals of a right ankle or heel injury, claimed as degenerative joint disease, that he says was incurred during active service in Korea when he said he slipped and fell to the ground while working as a crew chief and refueling a plane.  As a result of accident, he said that he fractured his ankle and subsequently developed right ankle problems and degenerative joint disease in his ankle.  Thus, the Veteran claims service connection is warranted for his residuals of the right ankle or heel injury.

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence as to the question of whether a right ankle/heel injury was incurred in active service is in equipoise.  Resolving all doubt in favor of the Veteran, service connection for residuals of a right ankle fracture and Achilles tendonitis is warranted. 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

As noted, most of the Veteran's service records are unavailable.  However, his June 1956 discharge examination is of record and reveals normal findings for his lower extremities, musculoskeletal system, and feet.

The post service evidence includes private treatment records from J.D.B., D.O., a family practitioner, dated from February 2009 to June 2010, that reflect the Veteran's treatment for various ailments including pain associated with degenerative joint disease of the right ankle from an old ankle fracture.

In a May 2009 statement, Dr. J.D.B. said that he treated the Veteran for many years for mild arthritis with degenerative joint disease of the spine and ankles.  Dr. J.D.B. said that the Veteran had a history of ankle fractures that dated back to the Korean War.  A copy of an attached May 5, 2009 treatment record indicates that the Veteran was under treatment for arthritis and had an old injury to his ankle with a fracture in service.  The assessment included degenerative joint disease of the ankle.

The Veteran completed an NA Form 13055 in July and October 2009 and reported that his right ankle injury occurred in March 1954.

In July 2010 and June 2011 signed statements, Dr. J.D.B. said that the Veteran was his long term patient and had a history of old chronic ankle pain dating to when he was in military service.  It was noted that the Veteran took regular arthritis medication and the old ankle injury affected his mobility.  Dr. J.D.B. said that the Veteran had past podiatry referrals and cortisone injections to relieve some of the discomfort in his right foot and heel.

During his March 2011 Board hearing, the Veteran testified that, in late 1953 or early 1954, while working as a crew chief at the K-55 Air Force Base in Osan, Korea, he slipped and fell to the ground while refueling a plane.  He said he was taken to the infirmary where his boot was cut off because his ankle was so swollen and results of x-rays taken at the time showed that his ankle was fractured.  The Veteran indicated that his ankle was casted; he was given crutches, and then he was assigned to a desk job for six weeks while his ankle healed.  The Veteran stated that he continued to experience right ankle problems since the in-service accident and developed degenerative joint disease in his ankle.

In October 2011, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran said that, in 1956, while in Korea, he slipped and fell off the wing of an airplane during a night re-fuel while it was raining.  When he landed, he fractured his right ankle that was treated with casting and crutches for six weeks.  He had mild pain after the fracture healed, but was able to function.  The Veteran currently complained of pain to his right ankle and pointed to the medial aspect.  He walked with a limp over the past four to five years due to dull pain to the right ankle that limited his ability to stand, walk, and use stairs.  The Veteran complained of knee, lower leg, and ankle pain for which he used over-the-counter arch supports for generalized ankle pain. 

The VA examiner performed a clinical evaluation and reviewed results of x-rays taken at the time that included an impression of no acute fracture, a corticated density posterior to the distal tibia that could represent sequel of old trauma, and prominent circumferential soft ankle tissues, greatest laterally.  This could represent nonspecific swelling or related to patient body habitus.  The diagnoses were residuals of a right ankle fracture and right Achilles tendonitis.  

In the VA examiner's opinion, the Veteran's current right ankle pain, diagnosed as residuals from right ankle fracture and Achilles tendonitis, was as least as likely as not (50/50 probability) caused by or a result of the in-service right ankle fracture that was treated in Korea in 1956.  The examiner stated that, in order to sustain an ankle fracture, the ankle also undergoes disruption of the lateral/medial ankle ligaments depending on the mechanism of the ankle fracture, and the VA physician cited to several medical treatises and articles.  

The Veteran's Report of Transfer or Discharge (DD Form 214) indicates that his military occupation in service was as an airplane mechanic and his awards and decorations include receipt of a Korean Service Medal.  He reported incurring a right ankle injury in service sometime in early 1954 or 1956, while refueling a plane on rainy night.  His account of his accident is credible and consistent with the conditions of his service 

The record further reflects that, in May 2009, Dr. J.D.B. said that he treated the Veteran for many years for mild arthritis with degenerative joint disease of the spine and ankles.  Dr. J.D.B. also said that the Veteran had a history of ankle fractures dating back to the Korean War.  In October 2011, a VA examiner attributed the Veteran's right ankle pain to residuals from a right ankle fracture and Achilles tendonitis that was at least as likely as not (50/50) probability caused by or a result of the in-service right ankle fracture in Korea.  The VA physician provided a rationale for her opinion and explained that in order to sustain an ankle fracture, the ankle also undergoes disruption of the lateral/medial ankle ligaments depending on the mechanism of the ankle fracture.  There is no contradictory medical opinion of record.

The evidence is in equipoise as to whether the Veteran has residuals of a right ankle fracture and Achilles tendonitis due to an in-service right ankle injury.  Resolving all doubt in the Veteran's favor, service connection is established for residuals of a right ankle fracture and Achilles tendonitis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of a right ankle fracture and Achilles tendonitis is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


